DETAILED ACTION

	Acknowledgment is made of the response received on 5/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 6-11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a device that includes an enable circuit, the device comprising: 
a housing;
a controller located within the housing, the controller including a processing unit and a memory, the controller configured to selectively prevent the operation of the device; and
the enable circuit located within the housing, the enable circuit configured to receive a signal related to enabling operation of the device,
wherein the signal is operable to cause the device to change from a disabled state, during which the device is prevented from operating, to an enabled state, during which the device is permitted to operate;

regarding claim 8, a system for enabling one or more devices, the system comprising:
an enabling device configured to generate a signal, the enabling device associated with a retailer; and
a device including: a housing,
a controller located within the housing, the controller including a processing unit and a memory, the controller configured to selectively prevent the operation of the device, and an enable circuit located within the housing, the enable circuit configured to receive the signal from the enabling device related to enabling operation of the device,
wherein the signal is operable to cause the device to change from a disabled state, during which the device is prevented from operating, to an enabled state, during which the device is permitted to operate;
wherein the device is selected from a group consisting of: a battery pack, a power tool, and a charger; and
regarding claim 17, a method of enabling a device that includes a housing, an enable circuit located within the housing, and a memory located within the housing, the method comprising:
activating an enabling device;
bringing the device in proximity to the enabling device; and
transmitting, from the enabling device, a signal to the enable circuit related to enabling operation of the device,
wherein the signal is operable to cause the device to change from a disabled state, during which the device is prevented from operating, to an enabled state, during which the device is permitted to operate;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 21, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876